For the reasons assigned in the opinion in the consolidated cases of Ernest Emil Miller, Mrs. Ethel H. Miller, and Mrs. Margaret B. Hill v. Commercial Standard Insurance Co. et al., La.App., 13 So.2d 733, this day handed down, it is ordered that the judgment in the case of Ernest Emil Miller v. Commercial Standard Insurance Co. et al. be amended by increasing the amount of the award from the sum of $2,588.19 to the sum of $3,046.61, and as thus amended, the judgment is affirmed at the cost of defendants in both courts.